Exhibit 99.1 ICOP Digital Reports Second Quarter 2009 Results Investor Teleconference and Webcast to Begin at 4:15 PM ET Today LENEXA, KS(Marketwire - August 06, 2009) - ICOP Digital, Inc. (NASDAQ: ICOP), an industry-leading company engaged in advancing digital surveillance technology solutions, announced today its financial and operational results for the three months ended June 30, 2009. The Company will host a conference call later today to discuss the results, and plans to file its 10-Q tomorrow, Friday, August 7, 2009. This call can be accessed through the Company's website, www.icop.com. Key Operational Highlights On July 15, 2009, ICOP Digital, Inc. (NASDAQ: ICOP) and JPS Communications Inc., a wholly owned subsidiary of Raytheon Company, entered into a five year agreement enabling Raytheon to co-brand and market ICOP mobile video solutions to all of their existing markets, including; public safety, fire/EMS, transportation and military customers worldwide. The agreement grants Raytheon the right to resell ICOP products, including but not limited to, the ICOP Model 20/20®-W, ICOP 20/20 VISION™, ICOP Model 4000™, ICOP LIVE™, ICOP iVAULT™, and ICOP DVMS™. ICOP shipped ICOP Model 20/20®-W units to law enforcement agencies in 33 states; sales activity was most pronounced in Florida, North Carolina,
